DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7, 8, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over RPG-7 (see attached Notice of References Cited, Reference U) in view of Curliss.
In reference to claim 1, RPG-7 discloses a projectile launch system comprising:
a longitudinally extending, metal launch tube having an inner bore formed therethrough (see video, 0:00-0:17; also, see marked-up screen shot, below; a person of ordinary skill in the art would at once envisage
a firing pin aperture formed in the longitudinally extending launch tube (see marked-up screen below, the dashed lines illustrate the firing pin aperture through which the firing pin sleeve extends, the firing pin sleeve being the structure between the dashed lines), 
a firing pin sleeve coupled with the metal launch tube and extending through at least a portion of the firing pin aperture, the firing pin sleeve and the metal liner being coupled in such a manner so as to form a substantially continuous metal liner and firing pin sleeve thereby protecting the composite overwrap from heat and gas (see video, 0:09-0:17, firing pin sleeve is shown as a tubular bung extending downward from the bore of the launch tube in a substantially continuous manner; see marked-up screenshot, below; see video, 0:18-0:20, which shows operation of a firing pin and firing pin spring within said firing pin sleeve); and 
a receiver including a launch control system (see video, 0:09-0:20, the receiver including the handgrip and trigger mechanism).


    PNG
    media_image1.png
    370
    437
    media_image1.png
    Greyscale

Marked-up Screenshot of RPG-7 (0:12 of video)

Thus, RPG-7 discloses the claimed invention, except for the launch tube having a metal liner and a composite overwrap formed over the metal liner. A person of ordinary skill in the art would at once envisage that the launch tube of an RPG-7 is made of metal, e.g., steel (information within the knowledge-base of those having ordinary skill in the art). Curliss teaches that it is known to form a launch tube as a metal liner with a composite overwrap formed there-over, in lieu of a solid metal construction, in order to realize lighter weight, superior axial stiffness, durability, and reliable accuracy (paragraphs 2 and 23; figures, metal line 22, and composite overwrap 20; also see paragraphs 12 and 48). Thus, it would have been obvious to a person of ordinary skill in the art to form the launch tube of RPG-7, with its substantially continuous firing pin sleeve depending therefrom, as a metal liner with a composite overwrap formed there-
In reference to claim 2, RPG-7 in view of Curliss makes obvious the claimed invention, except for wherein the metal liner is a nickel liner or a nickel alloy liner. However, it is noted that Curliss teaches that the liner can be any metal commonly used and known to be useful for firearm barrels (paragraph 23, 2nd sentence). Further, those of ordinary skill in the art know that nickel and nickel alloy both constitute metal commonly used and known to be useful for firearm barrels. Thus, it would have been obvious to a person of ordinary skill in the art to form the metal liner as a nickel liner, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
In reference to claim 3, RPG-7 in view of Curliss makes obvious the claimed invention (see RPG-7 video at 1:09, which shows an x-ray view of the launch tube, including a nozzle within the inner bore of the launch tube, between forward and rearward portions of the launch tube; it is within the knowledge-base of a person of ordinary skill in the art that an RPG-7 includes a nozzle within the inner bore of the launch tube, and looking at 1:09 of the video, said person would at once identify said nozzle).
In reference to claim 5, RPG-7 in view of Curliss makes obvious the claimed invention, since the portions of the launch tube fore and aft of the nozzle (and connected by the nozzle), can be considered forward and aft launch tube sections; 
In reference to claim 7, RPG-7 in view of Curliss makes obvious the claimed invention (RPG-7: video at 1:30 clearly shows an accessory rail on the side of the launcher, to which an aiming means is attached).
In reference to claim 8, RPG-7 in view of Curliss makes obvious the claimed invention (Curliss: abstract, epoxy resin; para. 23).
In reference to claims 13 and 14, RPG-7 in view of Curliss makes obvious the claimed invention, since it is within the knowledge base of a person having ordinary skill in the art that the receiver of an RPG-7 is detachably coupled to the launch tube such that it can be detached during transportation. Assuming arguendo, that such knowledge is not known to those of ordinary skill in the art, the examiner takes Official Notice that it is well known that the receiver of an RPG-7 is detachably coupled to the launch tube such that it can be detached during transportation. Thus, it would have been obvious to a person of ordinary skill in the art to form the receiver of RPG-7 as detachably coupled to the launch tube such that it can be detached during transportation, in order to protect the receiver against damage during transport.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over RPG-7 in view of Curliss and further in view of Musser (3021760) or Gould (3546997).
RPG-7 in view of Curliss makes obvious the claimed invention, except for wherein the nozzle is brazed to the forward and aft metal liner portions. However, both Musser and Gould teach that it is known to utilizing brazing to connect a nozzle to .

Claims 10-12, 15, 16, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over RPG-7 in view of Curliss and further in view of Degerness (2004/0244257).
In reference to claims 10-12, RPG-7 in view of Curliss makes obvious the claimed invention, except for a muzzle sleeve and a breech sleeve, wherein the breech sleeve terminates the composite overwrap at a breech end and the muzzle sleeve terminates the composite overwrap at a muzzle end. However, Degerness teaches that it is known to terminate the composite overwrap of a composite barrel at a muzzle end thereof via the use of a muzzle sleeve, in order to shield the composite material from hot gases escaping the muzzle during firing (paragraph 46; figure 1, element 28). Thus, it would have been obvious to a person of ordinary skill in the art to provide the composite launch tube made obvious by RPG-7 in view of Curliss with a muzzle sleeve, in order to shield the composite material from hot gases escaping the muzzle during firing.
Further, it is noted that the launch tube of RPG-7 expels hot gases from both the muzzle end and the breech end during firing, in contrast to Degerness’ barrel only expelling hot gases from the muzzle end. Further, Degerness’ teaching of a muzzle sleeve, as set forth above, more broadly teaches that it is known to utilize a sleeve to 
In reference to claim 15 and 21, RPG-7 in view of Curliss and further in view of Degerness (the modified RPG-7) makes obvious the claimed invention, as set forth above in the references to claims 1 and 10-12.
In reference to claim 16, the modified RPG-7 makes obvious the claimed invention, as set forth above in the reference to claim 2.
In reference to claim 17, the modified RPG-7 makes obvious the claimed invention, as set forth above in the reference to claim 5.
In reference to claim 19, the modified RPG-7 makes obvious the claimed invention, as set forth above in the reference to claim 8.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the modified RPG-7 further in view of Musser (3021760) or Gould (3546997).
The modified RPG-7 makes obvious the claimed invention, except for wherein the nozzle is brazed to the forward and aft metal liner portions. However, both Musser and Gould teach that it is known to utilizing brazing to connect a nozzle to adjacent metal structure, in order to effect a strong and consistent bond (Gould, para. bridging columns 9-10; Musser, col. 2, ln. 5-6). Thus, it would have been obvious to a person of .

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the modified RPG-7 further in view of Renaud-Bezot et al. (2001/0039897).
The modified RPG-7 makes obvious the claimed invention, except for wherein the firing pin sleeve and the metal liner are coupled by brazing. It is noted that the firing pin sleeve and metal liner of the modified RPG-7 are substantially continuous, as set forth above (RPG-7 appears to show the firing pin sleeve and launch as monolithic). However, Renaud-Bezot teaches that it is known to form a launch tube and firing pin sleeve as separate structures that are then joined to one another, in order to simplify the geometries of the individually manufactured parts, and thus, to make manufacturing simpler and more cost-effective (figure 1, launch tube 2, squib 9 sits atop a firing pin sleeve shown to be plugging a hole in the launch tube). Renaud-Bezot does not explicitly disclose how the firing pin sleeve is coupled with the launch tube. However, the examiner takes Official Notice that it is well-known to braze a tubular structure to a weapon barrel in order to couple said tubular structure to said weapon barrel at a 90° angle (such that said tubular structure provides access to the bore of the weapon barrel). Thus, it would have been obvious to one of ordinary skill in the art to form the metal liner and firing pin sleeve of the modified RPG-7 as separate structures that are brazed to one another, in order to simplify the geometry of manufactured parts for cost-effectiveness and manufacturing simplicity.

Response to Arguments
Applicant's arguments filed 02 December 2021 have been fully considered but they are not persuasive. Specifically, Applicant argues that Curliss only teaches forming firearm barrels as composite structures, and thus, cannot be relied upon to teach the formation of a launch tube, e.g., an RPG-7 launch tube, as a composite structure. The examiner respectfully disagrees. Looking closely, it is clear that Curliss contemplates forming a wide variety of barrels and launch tubes as composite structures, not just firearm barrels (paragraph 12; paragraph 48, last sentence). Thus, the examiner asserts that Curliss indeed provides teaching that can applied to any barrel or launch tube, made of metal, that could benefit from a composite construction.
Further, Applicant notes that the newly added limitation, found in independent claims 1 and 15, is not disclosed or taught by the prior art. The examiner respectfully disagrees. Applicant’s attention is directed to the above-rejection, which clearly describes how the prior art discloses said newly added limitation. Thus, the examiner asserts that the claimed invention, with the exception of allowable claims 9 and 20, is made obvious by the prior art.

Allowable Subject Matter
Claims 9 and 20 are allowed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641